DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “narrow” in claim 1 is a relative term which renders the claim indefinite. The term “narrow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

	Regarding claim 1, the term “a liquid crystal polymer powder” in lines 4-5 in objected to because it is unclear whether this is the same powder referred to in lines 1-2 of the claim or a new powder. For the purpose of examination the powder will be considered the same as the powder from lines 1-2. Appropriate action is required.

Regarding claim 2, the term “a fibrillated liquid crystal polymer powder” in lines 1-2 in objected to because it is unclear whether this is the same powder referred to in lines 1-2 of claim 1 or a new powder. For the purpose of examination the powder will be considered the same as the powder from lines 1-2 of claim 1. Appropriate action is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuels (US 2005/0136233) in view of Yamaguchi (US 2002/0048641) and in further view of Kohinata (US 2011/0240353).
Samuels teaches a method of making a liquid crystal powder in which a crystal polymer film is ground to produce a liquid crystal polymer powder (paragraph 152).
Samuels does not teach a fibrillating step.
Yamaguchi teaches that a liquid crystal polymer can be crushed in a wetting state which is a fibrillating step using a jet mill (paragraph 99). Yamaguchi further teaches nozzle with a narrow diameter (paragraph 116).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Samuels such that the LCP powder undergoes the fibrillating step as taught by Yamaguchi as doing such would prevent fusing of the LCP powder (paragraph 99). It would have been obvious to one of ordinary skill in the art to perform the fibrillating step at any point where it was desired to prevent fusion, including after the grinding step of Samuels. This would not produce any new or unexpected results.
Kohinata teaches that a fibrillating step uses a jet mill and uses a nozzle (paragraph 81).
It would have been obvious to one of ordinary skill in the art that the fibrillating step in Yamaguchi uses a nozzle as disclosed in Kohinata. The narrow nozzle in Yamaguchi would therefore cause a dispersion of the liquid crystal powder to crush the powder.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuels (US 2005/0136233) in view of Yamaguchi (US 2002/0048641) and Kohinata (US 2011/0240353) and in further view of Kumazawa (US 5472798).
Regarding claim 2, the teachings of Samuels, Kohinata and Yamaguchi are disclosed above.
The references do not teach the freeze grinding is used.
Kumazawa teaches that freeze grinding is used (column 8 lines 45-54).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Samuels such that freeze grinding is used as taught by Kumazawa as doing such would the user to obtain a specific sized fiber desired by the user (column 8 lines 45-54).


Response to Arguments
Applicant's arguments filed 7/20/22 have been fully considered but they are not persuasive.
Applicant argues on pages 5-6 of the Remarks that the prior art does not teach the newly added amendment.
In response to applicant’s argument, it is noted that the newly added Kohinata has been used to add to the rejection of the claims.

Applicant argues on page 6 of the Remarks that the dependent claim is allowable.
In response to applicant’s argument, it is noted that all claims stand rejected for the reasons disclosed above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/MATTHEW HOOVER/           Examiner, Art Unit 1748                                                                                                                                                                                             
/JACOB T MINSKEY/           Primary Examiner, Art Unit 1748